SCOFIELD, Judge.1
For the reasons set forth in the companion case hereto, William Anderson, et ux. v. Metropolitan Property and Casualty Ins. Co. d/b/a/ Met Life Auto & Home and/or Economy Fire and Casualty Co., 04-717 (La.App. 3 Cir. 12/8/2004), 890 So.2d 677, we reverse the judgment of the trial court insofar as it assesses Defendant, Mrs. Willie Mae Berryman, with 50% liability in the accident of November 25, 2002, and absolve her of any fault in the accident. Further, we find William Anderson, Jr., to be 100% at fault. The remaining issue on appeal is moot.
*684All costs at the trial level, subject to the terms of the dismissals, are assessed against William Anderson, Jr., and Metropolitan Property and Casualty Insurance Company d/b/a/ Met Life Auto & Home and/or Economy Fire and Casualty Company. All costs of this appeal are assessed against appellee, William Anderson, Jr.
REVERSED AND RENDERED.

. Honorable John B. Scofield participated in this decision by appointment of the Louisiana Supreme Court as Judge Pro Tempore.